202 Mich. App. 578 (1993)
509 N.W.2d 542
BISSELL
v.
KOMMAREDDI
Docket No. 136242.
Michigan Court of Appeals.
Submitted April 15, 1993, at Lansing.
Decided December 6, 1993, at 9:00 A.M.
Kelman, Loria, Downing, Schneider & Simpson (by Thomas M. McGuire), for the plaintiff.
Law Offices of Rusch & Prine (by Andrew W. Prine), for the defendants.
Amicus Curiae:
Kerr, Russell & Weber (by Richard D. Weber and Joanne Geha Swanson), for Michigan State Medical Society.
Before: WHITE, P.J., and CAVANAGH and JANSEN, JJ.
CAVANAGH, J.
In this medical malpractice lawsuit, plaintiff appeals as of right the trial court's decision to grant defendants' motion for summary disposition based on the statute of limitations provided in MCL 600.5851(7); MSA 27A.5851(7). Plaintiff contends that the statute of limitations violates equal protection because it creates an unreasonable and arbitrary distinction between minors with tort claims based on medical malpractice and minors with tort claims based on other theories of recovery. Plaintiff also argues that the statute violates due process because it eliminates access to the courts before a victim of medical malpractice has reached the age of majority. We affirm.
On October 28, 1987, when plaintiff was sixteen years old, she fell and suffered a number of facial fractures just after Dr. Kommareddi had drawn three vials of her blood. On April 17, 1990, six months after plaintiff's eighteenth birthday, she *580 filed this complaint. On November 19, 1990, the trial court granted defendants' motion for summary disposition because plaintiff's claim was time-barred. Plaintiff appeals, arguing that the classification created by the statute is irrational because it does not further the purpose of alleviating the crisis in the health-care industry. Plaintiff also challenges the statute on due process grounds because it extinguishes her right to pursue a tort claim before she has reached the age of majority. We disagree.
Under traditional equal protection analysis, a legislative classification must be sustained if the classification is rationally related to a legitimate governmental interest. Shavers v Attorney General, 402 Mich 554, 612-613; 267 NW2d 72 (1978). In reviewing equal protection challenges to socioeconomic legislation, the United States Supreme Court has said that the constitution "is offended only if the classification rests on grounds wholly irrelevant to the achievement of the [legislative] objective." McGowan v Maryland, 366 US 420, 425-426; 81 S Ct 1101; 6 L Ed 2d 393 (1961). Consequently, legislative judgment must be accepted if it is supported by "any state of facts either known or which could reasonably be assumed." Shavers, supra at 613-614. The plaintiff normally bears the burden of showing that the classification is arbitrary and does not bear a rational relation to the object of the legislation. Johnson v Harnischfeger Corp, 414 Mich 102, 113; 323 NW2d 912 (1982).
Section 5851 is part of the Tort Reform Act of 1986 and was ostensibly enacted to eliminate the "long tail" that arises when a minor is allowed to pursue a cause of action that may have accrued as much as eighteen years earlier. Clearly, the object of the challenged legislation was to limit the period of time during which health-care providers *581 would be at risk from malpractice suits. In our opinion, the means sought by the Legislature was reasonably related to this objective because of the large number of children receiving health care and the lengthy exposure to malpractice claims that would result in the absence of the enacted limitation period. The state unquestionably has a legitimate interest in securing adequate and affordable health care for its residents. And it is reasonable to assume that a lessening of exposure to malpractice claims would encourage health-care providers to remain in this state. Plaintiff has failed to show that the classification is arbitrary and does not bear a rational relation to the object of the legislation.
With respect to plaintiff's due process challenge, statutes of limitation are to be upheld unless it can be demonstrated that their consequences are so harsh and unreasonable that they effectively divest plaintiffs of the access to the courts intended by the grant of the substantive right. Forest v Parmalee, 402 Mich 348, 359; 262 NW2d 653 (1978). In this case, even though the statute of limitations does shorten the time within which minors must bring suit, we believe that it provides more than a reasonable amount of time for their claims to be pursued.
Affirmed.